IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00077-CR
 
Jamie Eric Delgado,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2006-1508-C2
 

ORDER SETTING BAIL





 
        We
reversed the conviction in this appeal and remanded the cause to the trial
court.   Delgado has filed a motion to set reasonable bail; no petition for
discretionary review has been filed.  Tex.
Code Crim. Proc. Ann. art.
44.04(h) (Vernon 2006).  The record shows that bail in the trial court was
$10,000.
        The motion is granted.  Bail is set at
$10,000.
PER CURIAM
 
Before Chief Justice Gray,
        Justice Vance, and
        Justice Reyna
        (Chief Justice Gray dissenting)
Bail set
Order issued and filed June 11, 2008
Do not publish


o-bidi-font-weight:
normal'>Gary Mack McDaniel,
                                                                      Appellant
 v.
 
Glenda S. Clark,
                                                                      Appellee
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court # 41,231
 

MEMORANDUM 
Opinion

 



Appellant
has filed a motion to dismiss this appeal “for lack of jurisdiction.”  See Tex.
R. App. P. 42.1(a)(1).  Appellant certifies that Appellee has no
objection to a dismissal.  Accordingly,
the appeal is dismissed.
                                                          PER
CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion issued and filed July
 28, 2004
[CV06]